U. S. Securities and Exchange Commission Washington, D. C. FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File No. 0-28683 VANTONE INTERNATIONAL GROUP, INC. (Name of Registrant as Specified in its Charter) Nevada 41-1954595 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) NO. , HEPING DISTRICT SHENYANG, LIAONING PROVINCE PEOPLE’S REPUBLIC OF CHINA (Address of principal executive offices) 86-24-2286-6686 (Registrant’s telephone number including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: On August 17, 2009, there were 29,901,000 shares of Common Stock, par value $.001 per share, outstanding. VANTONE INTERNATIONAL GROUP, INC. (formerly SENIOR OPTICIAN SERVICE, INC.) FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2009 TABLE OF CONTENTS Page(s) Condensed Consolidated Balance Sheets (Unaudited) as of June 30, F-1 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended June 30, 2009 and 2008 F-2 Consolidated Statements of Comprehensive Loss (Unaudited) for the Three Months Ended June 30, 2009 and 2008 F-3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended June 30, 2009 and 2008 F-4 Notes to Condensed Consolidated Financial Statements (Unaudited) F-5 to F-19 Part I Financial Information Item 1. Financial Statements Senior Optician Service Inc. and Subsidiary Condensed Consolidated Balance Sheets June 30, 2009 March 31, 2009 Assets (Unaudited) (Audited) Current Assets Cash and equivalents $ 2,409,456 $ 1,441,411 Accounts receivable 1,206,452 886,539 Advanced to suppliers 311,062 10,037 Inventories 264,763 405,030 Loan to stockholders/officers, net 2,214,080 371,354 Loan to related parties, net 147,773 148,092 Prepayments and other current assets 404,423 1,785,393 Deferred income tax assets-current 242,168 181,873 Total Current Assets 7,200,177 5,229,729 Property and Equipment - Net 3,165,573 3,190,850 Deferred Income Tax Assets-Noncurrent 958 691 Total Assets 10,366,708 8,421,270 Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued expenses 262,678 155,138 Customer deposits 1,252,508 8,540 Taxes payable 296,349 85,038 Other current liabilities 120,788 13,448 Total Current Liabilities 1,932,323 262,164 Total Liabilities 1,932,323 262,164 Stockholders' Equity Common stock - $0.001 par value, 100,000,000 shares authorized, 29,901,000 shares issued and outstanding * 29,901 29,901 Additional paid-in capital 1,914,891 1,914,891 Reserve funds 677,327 630,710 Retained earnings 4,997,882 4,767,563 Accumulated other comprehensive income 653,857 651,018 Total Senior Optician Service Inc. Stockholders' Equity 8,273,858 7,994,083 Noncontrolling Interest 160,527 165,023 Total Equity 8,434,385 8,159,106 Total Liabilities and Stockholders' Equity $ 10,366,708 $ 8,421,270 *: As restated to show recapitalization. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-1 Senior Optician Service Inc. and Subsidiary Condensed Consolidated Statements of Operations (Unaudited) For Fiscal Three Months Ended June 30, 2009 2008 (Unaudited) (Unaudited) Revenues Products sold $ 1,915,523 $ 1,022,626 Service rendered 156,094 31,957 Franchise joining fees 1,757 47,430 Total Revenues 2,073,374 1,102,013 Cost of Goods Sold Products sold 1,049,728 218,622 Service rendered 143,527 29,071 Franchise joining fees 98 2,372 Total Cost of Good Sold 1,193,353 250,065 Gross Profit 880,021 851,948 Operating Expenses Selling expenses 88,574 153,997 General and administrative expenses 374,240 307,353 Reverse Merge Cost - - Total Operating Expenses 462,814 461,350 Income From Operations 417,207 390,598 Other Expense Interest income, net 1,481 2,892 Other income (expense), net 976 (5,485 ) Loss on counting inventory (6,225 ) - Loss on disposition of fix assets - (14,511 ) Total Other Expense (3,768 ) (17,104 ) Income Before Taxes 413,439 373,494 Provision for Income Taxes 140,999 113,045 Income Before Noncontrolling Interest 272,440 260,449 Less: Net Loss attributable to the noncontrolling interest (4,496 ) (6,447 ) Net Income Attributable to Senior Optician Service Inc. $ 276,936 $ 266,896 Net Income Per Common Share - Basic and Diluted $ 0.01 $ 0.01 Weighted Common Shares Outstanding * - Basic and Diluted 29,901,000 29,901,000 *: As restated to show recapitalization. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-2 Senior Optician Service Inc. and Subsidiary Condensed Consolidated Statements of Comprehensive Income (Unaudited) For Fiscal Three Months Ended June 31, 2009 2008 (Unaudited) (Unaudited) Net Income Before Noncontrolling Interest $ 276,936 $ 266,896 Other Comprehensive Income: Foreign Currency Translation Income 2,839 137,616 Comprehensive Income $ 279,775 $ 404,512 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-3 Senior Optician Service Inc. and Subsidiary Condensed Consolidated Statements of Cash Flows(Unaudited) For Fiscal Three Months Ended June 30, 2009 2008 (Unaudited) (Unaudited) Cash Flows From Operating Activities Net Income $ 276,936 $ 266,896 Adjustments to Reconcile Net Income to Net Cash Provided by (Used in) Operating Activities Depreciation 39,325 40,193 Net loss attributable to noncontrolling interest (4,496 ) (6,447 ) Deferred income tax benefits (60,489 ) (44,994 ) Loss on counting inventory (6,225 ) - Loss on disposal of fixed assets - (14,511 ) Changes in operating assets and liabilities: Accounts receivable (319,394 ) (1,858 ) Advanced to suppliers (300,891 ) (3,399 ) Inventories 146,606 (56,899 ) Prepayments and other current assets 76,936 (566,136 ) Accounts payable and accrued expenses 107,427 (47,191 ) Accounts payable - related parties - (133,995 ) Customer deposit 1,243,429 (255,246 ) Taxes payable 211,184 347 Other current liabilities 107,288 42,309 Net CashProvided by (Used in) Operating Activities 1,517,636 (780,932 ) Cash Flows From Investing Activities Payment for purchase of property and equipment (12,671 ) (32,960 ) Net Cash Used in Investing Activities (12,671 ) (32,960 ) Cash Flows From Financing Activities Payment to acquired subsidiaries of variable interest entities - 85,427 Proceeds from stockholders/officers 39,318 697,205 Proceeds from related parties 1,105 939,908 Payment to stockholders/officers (579,956 ) (1,806 ) Payment to related parties (723 ) (5,605 ) Net Cash (Used in) Provided byFinancing Activities (540,256 ) 1,715,129 Net Increase in Cash and Equivalents 964,710 901,237 Effect of Exchange Rate Changes on Cash 3,336 32,630 Cash and Equivalents at Beginning of Period 1,441,411 2,332,659 Cash and Equivalents at End of Period $ 2,409,456 $ 3,266,527 Supplemental Disclosures of Cash Flow Information: Interest paid $ - $ - Income taxes paid $ - $ 160,471 Supplemental Schedule of Non-Cash Investing and Financing Activities: Prepayment and other current assets convert to stockholders/officers loan $ (1,304,208 ) $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-4 Senior Optician Service Inc. and Subsidiary Notes to Condensed Consolidated Financial Statements 1. Interim financial statements: The unaudited condensed consolidated financial statements of Vantone International Group, Inc. (formerly “Senior Optician Service Inc.”)and subsidiary (the "Company") have been preparedin accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet information as of March 31, 2009 was derived from the audited consolidated financial statements included in the Company's Annual Report on Form 10-K. These interim financial statements should be read in conjunction with that report. The condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All material intercompany balances and transactions have been eliminated. 2. Organization and Nature of Operations On May 14, 2009, Senior Optician Service Inc. (“Senior Optician”) acquired all of the outstanding capital stock of Vantone USA, Inc. (formerly: Vantone International Group Inc.) (“Vantone USA”) Vantone USA was incorporated under the laws of Nevada on December 5, 2007. It is a holding company that has owned 100% of the equity in Shenyang Vantone Healthcare
